t ¥46-/6
                                 ELECTRONIC RECORD




COA#       02-16-00218-CR                         OFFENSE:        49.04


           Luis A. Cervantes v. The State of
STYLE:     Texas                                  COUNTY:         Tarrant

COA DISPOSITION:        AFFIRM                    TRIAL COURT:    Criminal District Court No. 4


DATE: 12/08/16                      Publish: NO   TC CASE #:      1433251D




                         IN THE COURT OF CRIMINAL APPEALS


          Luis A. Cervantes v. The State of
STYLE:    Texas                                        CCA#:
                                                                       ;»»6"/fe
         APPS/^AMT7**                 Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:
                                                       JUDGE:

DATE:                                                  SIGNED:                           PC:_
JUDGE:     3£SeftP\ L4M^_                              PUBLISH:                         DNP:




                                                                                          MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD